department of the treasury internal_revenue_service washington d c date number release date uil cc tege eoeg et2jrichards spr-119681-01 wli memorandum for steven t miller director t eo from mary oppenheimer assistant chief_counsel cc tege eoeg subject medical resident fica refund claims this memorandum supplements our memorandum to you dated date in which we discussed the handling of federal_insurance_contributions_act fica refund claims that have been filed nation-wide involving medical residents because this advice will be distributed to the field offices it constitutes conduit chief_counsel_advice subject_to disclosure under sec_6110 of the internal_revenue_code you have asked for our advice on whether a hospital that is a sponsoring or participating institution in a graduate medical education gme program a teaching hospital is a school_college_or_university s c u for purposes of the student fica exception under sec_3121 of the code the accreditation council for graduate medical education acgme currently recognizes approximately big_number institutions as teaching institutions the centers for medicare and medicaid cms formerly the health care financing administration provides graduate medical education cost reimbursement to approximately big_number institutions which it describes as teaching hospitals cms reimburses teaching hospitals approximately dollar_figure billion per year for gme costs these teaching institutions vary greatly in their involvement in gme some teaching institutions sponsor residency programs in many different specialities and employ many residents others sponsor or merely participate in residency programs employing only a handful of residents some teaching hospitals are closely affiliated with a university medical school whereas other teaching hospitals are more loosely affiliated with a medical school or may not be affiliated at all with a 1american medical association’s graduate medical education directory page commonly referred to as the green book medical school institutions that are closely associated with a university are commonly referred to as academic health centers under sec_3121 the student fica exception is available only with respect to services performed in the employ of a s c u or a related sec_509 organization sec_31_3121_b_10_-2 of the employment_tax regulations provides that the term s c u for purposes of the student fica exception is to be construed in its commonly or generally accepted sense a medical school clearly qualifies as a s c u however if a hospital where services are performed is the common_law employer but is not part of a medical school the question arises whether the hospital qualifies as a s c u or a related sec_509 organization with respect to a s c u the following discusses the existing guidance on whether an institution is a s c u within the meaning of sec_3121 of the code next this memo looks to code sections other than sec_3121 for assistance in determining the meaning of the term s c u for purposes of the student fica exception although these provisions do not deal with the employment_taxes directly we believe these definitions are instructive in determining the commonly or generally accepted meaning of the term s c u for purposes of the student fica exception specifically we believe that authorities interpreting the terms educational_organization or educational_institution under sec_151 sec_170 sec_117 sec_119 and sec_221 are helpful in defining the appropriate boundaries in interpreting the term s c u we believe authorities under these sections are instructive because they demonstrate the distinction between an institution that is a school versus an institution that merely engages in educational activities such as on the job training this memo next addresses whether a division or segment of a teaching hospital could qualify as a s c u finally this memo then discusses the legislative_history to the social_security amendments of which suggests that congress did not contemplate that institutions providing on the job training would be considered schools revproc_98_16 revproc_98_16 1998_5_irb_19 sets forth generally applicable standards for determining whether services performed by students in the employ of certain institutions of higher education qualify for the exception from fica tax provided under sec_3121 for purposes of revproc_98_16 the term institution_of_higher_education includes any public or private nonprofit school 2in our advice to you dated date we advised that a hospital that is part of the same legal entity as a university meets the s c u requirement that memo also provides a discussion on determining whether a hospital is a related sec_509 organization to a s c u college university or affiliated organization described in sec_509 of the code that meets the requirements set forth in department of education doe regulations pincite c f_r these regulations define an institution_of_higher_education in relevant part as an institution that is in a state admits only high school graduates is authorized by the state to provide a post-secondary educational program and is accredited or preaccredited by a nationally recognized accrediting agency as defined in the doe regulations pincite c f_r the revenue_procedure at dollar_figure provides that the standards contained in it do not apply to the treatment of postdoctoral students postdoctoral fellows medical residents or medical interns because services performed by these employees cannot be presumed to be for the purpose of pursuing a course of study thus whether a hospital is a s c u for medical residents or fellows must be considered in light of the commonly or generally accepted sense test set forth in the regulations while the tests under the doe regulations may be helpful in determining whether a hospital is a s c u for purposes of sec_3121 they are not the controlling standard in the case of a teaching hospital employing medical residents the dictionary is logical starting place to look in determining the meaning of the term school unfortunately it provides little help according to dictionaries the term school can cover a broad range of organizations webster’s defines the word school broadly as any place or means of learning or discipline as the school of experience but it also defines the term more narrowly as a faculty or institution for specialized higher education usually with a university as a medical school or law school similarly the random house college dictionary defines school as any place situation etc that instructs or indoctrinates but also defines the term as an institution or academic department for teaching in a particular field thus based upon dictionary definitions the term school could be construed so broadly as to encompass virtually any organization where educational activities are carried on for example any employer that provides on the job training or even continuing education for its employees might be considered a school under the term’s broadest dictionary definition indeed an employer that provides no training would qualify as webster’s school of experience however we believe that such a broad definition conflicts with the legislative_history to 3we note that the acgme is not a nationally recognized accrediting agency within the meaning of the regulations pincite cfr it is our understanding however that the acgme has not sought recognition by the doe as a nationally recognized accrediting agency 4webster’s new international dictionary 2d ed 5the random house college dictionary 1st ed sec_3121 with the standards of interpretation prescribed by the supreme court and with the commonly or generally accepted sense of the term s c u the role of statutory context the supreme court has stated that the first criterion in legislative interpretation is a natural reading of the full text 519_us_482 the meaning of a term in a statutory provision is determined by carefully considering the context in which the term is used 140_f3d_240 4th cir the statutory context in which the term s c u appears provides some assistance in narrowing the boundaries of the term s c u for purposes of the student fica exception sec_3121 of the code excepts from employment service performed in the employ of a school_college_or_university if such service is performed by a student who is enrolled and regularly attending classes at such school_college_or_university sec_31_3121_b_10_-2 of the regulations provides that an employee who performs services in the employ of a s c u as an incident to and for the purpose of pursuing a course of study has the status of student the language enrolled and regularly attending classes and pursuing a course of study suggest that something more formal than the school of experience or on the job training is required be a s c u for purposes of sec_3121 the primary purpose of an institution determines its character sec_170 of the code provides that the deduction provided in sec_170 shall be limited inter alia to charitable_contributions to an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on sec_1_170a-9 of the income_tax regulations provides that an organization is described in sec_170 if its primary function is the presentation of formal instruction and it normally maintains a regular faculty and curriculum and normally has a regularly 6in construing a statute courts generally seek the plain and literal meaning of its language 471_us_84 more specifically words in a revenue act generally are interpreted in their ‘ordinary everyday senses ’ 506_us_168 quoting malat v riddell 382_us_669 quoting 331_us_1 see also 311_us_112 c ommon understanding and experience are the touchstones for the interpretation of revenue laws enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on the term includes institutions such as primary secondary preparatory or high schools and colleges and universities it includes federal state and other public-supported schools which otherwise come within the definition it does not include organizations engaged in both educational and noneducational activities unless the latter are merely incidental to the educational activities a recognized university for example which incidentally operates a museum or sponsors concerts is an educational_organization within the meaning of sec_170 however the operation of a school by a museum does not necessarily qualify the museum as an educational_organization within the meaning of this subparagraph thus in order to qualify as an educational_organization under sec_170 it is not enough that the organization carries on educational activities instead the organization’s primary purpose must be to carry on educational activities thus for purposes of sec_170 of the code and regulations thereunder organizations are classified based upon their primary purpose we note that the regulations use the terms school college and university in describing an educational_organization we believe that the primary_purpose_standard reaches a result consistent with the commonly or generally accepted sense standard and with a natural reading of the full text for purposes of determining whether a teaching hospital is a s c u the primary purpose of a teaching hospital is patient care courts in several cases have considered whether a teaching hospital is an educational_organization under the standard described in sec_170 these cases have arisen in context of sec_151 dependency_exemptions and qualified scholarships both of these provisions incorporate the sec_170 standard in determining whether an institution is an educational_organization sec_151 sec_151 of the code dealing with deductions for dependency_exemptions defines educational_organization this section provides a dependency_exemption for a taxpayer’s child who is a full-time_student at an educational_organization described in sec_170 of the code or pursuing a full-time course of institutional on-farm training under the supervision of an accredited agent of an educational_organization described in sec_170 of the code or of a state or political_subdivision of a state sec_151 was amended in to specifically incorporate the sec_170 standard before this provision was in effect substantially the same sec_1_151-3 of the regulations promulgated before provides that an educational_institution is a school maintaining a regular faculty and established curriculum and having an organized body of students in attendance it includes primary and secondary schools colleges and universities normal schools technical schools mechanical schools and similar organizations but does not include noneducational institutions on the job training correspondence schools night schools and so forth this language is based upon the legislative_history to sec_151 which states an ‘educational institution’ is one which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on this excludes correspondence schools employee training courses and similar institutions and programs the term educational_institution means a school maintaining a regular faculty and established curriculum and having an organized body of students in attendance it means primary and secondary schools preparatory schools colleges universities normal schools technical and mechanical schools and the like but does not include noneducational institutions on the job training night schools and the like s rep no 83rd cong 2d sess pp emphasis added 7the definitions of educational_institution under sec_151 and sec_117 discussed infra before amendment and educational_organization under sec_170 are in substance nearly identical before amendment sec_151 provided for purposes of this paragraph the term ‘educational institution’ means only an educational_institution which normally maintains a regular faculty and curriculum and normally has an organized body of students in attendance at the place where its educational activities are carried on and sec_117 merely cross-referenced sec_151 similarly sec_170 defines educational_organization as an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on there is little legislative_history to the amendments to sec_151 and sec_117 because congress included these changes in the deadwood provisions of p l no a this suggests that congress did not view these changes as substantive changes the service views these changes as nonsubstantive see the discussion of revrul_81_79 c b infra under the heading can a division or segment of a hospital be a school the tax_court considered whether a teaching hospital is an educational_institution within the meaning of sec_151 in bayley v commissioner 35_tc_288 in bayley the issue was whether the petitioner’s son was a dependent under sec_151 petitioner’s son was a medical student at the university of tennessee during the first four months of and an intern at jackson memorial hospital hospital in miami florida from date through date since date the hospital had been a teaching hospital of the university of miami school of medicine the faculty of the medical school was responsible for training the interns the court noted that the interns were appointed and employed by the hospital the court found that there was no question that the son was a student at an educational_institution during the first four months of when he was a medical school student the question was thus narrowed to whether the son was a full time student at an educational_institution when he was an intern at the hospital the court concluded that the hospital was not an educational_institution and moreover the son was not a student at an educational_institution while working at the hospital the court emphasized the legislative_history to sec_151 which excludes employee training courses and on the job training from the definition of educational_institution the court held that the hospital’s status as a teaching hospital did not mean it was an educational_institution even though the faculty of the medical school became responsible for the ‘training’ of the residents there was no evidence of the effect this had on the duties or services incident to the son’s employment in addition the court found there to be no evidence that the hospital maintained a regular faculty and curriculum normally had a body of students in attendance or carried on educational activities for any such regularly organized body of students id pincite several revenue rulings applying the standards set forth under sec_151 and sec_170 have also concluded that teaching hospitals are not educational institutions revrul_68_604 1968_2_cb_63 considers whether a hospital that provides training programs for medical students interns and residents qualifies as an educational_institution for purposes of sec_151 the hospital at issue has a bed capacity of approximately big_number and is primarily concerned and charged with medical_care for the indigent of the county that it serves it operates both in-patient and out-patient facilities normally associated with a large hospital in a metropolitan area the hospital is actively engaged in graduate medical education for physicians and dentists through its fully accredited programs for internships and residencies and is one of the undergraduate teaching hospitals of an adjacent medical school the hospital has a full time director of medical 8university of miami-jackson memorial medical center is considered a teaching institution by the acgme education and a staff of physicians who spend a large portion of their time teaching interns and residents under the ruling’s facts interns and residents spend about and hours per week respectively in class discussion lectures and laboratories in addition to their supervised clinical training in wards and clinics third and fourth year medical students spend their full time in pursuit of their clinical clerkship and attend at least one class daily the clinical clerkships consist of training in development of patient history examination and diagnosis second year medical students devote three hours per week to instruction in physical diagnosis and one hour per week to instruction in gross pathology the ruling cites the legislative_history which provides that the term educational_institution means primary and secondary schools preparatory schools colleges and universities normal schools technical and mechanical schools and the like but does not include noneducational institutions correspondence schools on the job training night schools and the like s rep no p the ruling concludes that because the primary purpose of the hospital is to provide medical_care for the sick and injured it does not qualify as an educational_institution under sec_151 however the ruling states that a division or segment of a hospital could be an educational_institution if it normally maintains a regular faculty and curriculum and has an organized body of students who regularly attend classes provided the division or segment does not engage in on the job training revrul_77_175 1973_1_cb_630 considers whether a teaching hospital is an educational_institution for purposes of the united states-japan income_tax convention in general the convention exempts from federal_income_tax compensation that a resident of japan receives for teaching or research at an american educational_institution when the resident is temporarily present in the united_states at the invitation of the united_states government or of a university or other accredited educational_institution the convention provides that the term educational_institution will be interpreted to have the meaning given this term under sec_151 of the code under the ruling’s facts a japan resident is employed as a research fellow by a university hospital the university hospital has many administrative and functional ties to the university but is a separate corporation controlled by its own board_of trustees the hospital serves as one of the principal teaching hospitals for the university’s school of medicine most members of the hospital’s staff are members of the medical school faculty in addition some medical school classes are taught 9see the discussion infra under the heading can a division or segment of a hospital be a school at the hospital however the hospital does not maintain a regular faculty nor does it have a regularly organized body of students the ruling cites the regulations at sec_1_151-3 which provide that the term educational_institution does not include noneducational institutions on the job training correspondence schools night schools and so forth since the hospital is a separate legal entity the ruling holds that the hospital must qualify on its own as an educational_institution it cannot rely on the medical school’s status the service concluded that the hospital’s basic objective as a member of the medical center is to provide an integrated program of education research and health services for the primary purpose of providing better health care and thus is not an educational_institution finally the ruling holds that the result is the same after the amendment to sec_151 by the tax reform act of because the definition under sec_170 is very similar to the definition under the regulations at sec_1_151-3 in that both require a regular faculty and curriculum and a regularly enrolled body of students in attendance at the place where educational activities are regularly carried on revrul_74_484 1974_2_cb_342 performs a similar analysis in holding that a veterans administration hospital is not an educational_institution the service found that the hospital has as its primary function the care and service of patients admitted therein in addition although the hospital has substantial activity in the area of education and maintains an association with a state university and is responsible for the teaching of interns an residents in postgraduate training and medical students enrolled at the university it does not maintain a regular faculty or curriculum or have a regularly organized student body the service therefore concludes that the va hospital is not an educational_institution sec_117 authorities interpreting the sec_117 exclusion provision are also helpful in determining the meaning of the term school for purposes of the student fica exception sec_117 provides that g ross income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 before the tra of this section excluded qualified scholarships at an educational_institution as defined in sec_151 the regulations at sec_1_117-3 cross- reference the regulations under sec_151 the legislative_history to the tax_reform_act_of_1986 describes an educational_organization for purposes of sec_117 as follows an educational_institution is described in sec_170 if it normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on this definition encompasses primary and secondary schools colleges and universities and technical schools mechanical schools and similar institutions but not noneducational institutions on-the-job training correspondence schools night schools and so forth reg sec_1 b c h conf_rep no 99th cong 2d sess ii-15 thus congress did not consider an institution providing on the job training to be an educational_organization described under sec_170 several tax_court cases interpreting the exclusion provision under sec_117 have also concluded that teaching hospitals are not educational organizations in 51_tc_918 the tax_court considered whether stipends received by a resident at university hospital university of michigan constituted a fellowship_grant excludable under dollar_figure in order to determine whether university hospital was an educational_organization the court considered whether the hospital’s primary purpose was education or whether it was patient care the court noted that in approximately big_number patients were hospitalized at university hospital annually for big_number patient days in addition the court noted there were approximately permanent staff physicians at the hospital all of whom were faculty members at the university of michigan medical school and the hospital employed residents during that year the court noted the formal educational program carried on by the hospital the court concluded that the primary purpose of the university hospital was not teaching and research but instead was the care and treatment of its patients in so concluding the court noted the level of patient care activity at the hospital in addition the court found that a more important indicator that the taxpayer’s activities were not for the purpose of study but rather to fulfill the operational needs of the university hospital was the broad scope of the services he was required to perform the court noted that the resident handbook required many day to day activities serving the operational needs of the hospital not the educational pursuits of the taxpayer id pincite in response to the taxpayer’s argument that his principal objective was to obtain training in his profession the court stated v irtually all work as an apprentice whether in medicine or law carpentry or masonry provides valuable training nothing in sec_117 requires that an amount_paid as compensation_for services rendered be treated as a non-taxable fellowship_grant merely because the recipient is learning a trade business or profession whatever training petitioner received during the years of his residency - and we 10the university of michigan hospitals are considered teaching institutions by the acgme do not doubt that it was substantial - was merely incidental to and for the purpose of facilitating the raison d’etre of the hospital namely the care of its patients id pincite in bharmota v commissioner t c memo the tax_court considered whether compensation received by the taxpayer as a medical resident during the years and was excludable from gross_income under sec_117 during part of and the taxpayer was an intern at harper hospital in detroit michigan the taxpayer was thereafter appointed to the residency program in pathology sponsored by the wayne state university school of medicine and affiliated hospitalsdollar_figure the taxpayer rotated through four hospitals over the two year period the taxpayer spent about five hours per week in didactic instruction and conferences the court considered whether the hospitals were educational institutions the court referred to sec_151 which defined an educational_institution as being only an educational_institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in the place where educational activities are carried on the court held that none of the institutions were educational institutions the court found that evidenced showed that the hospitals were working hospitals whose primary purpose was to heal and care for the sick--not educate students the court noted that the taxpayer was not a degree_candidate the court distinguished the candidates for a masters degree in pathology offered by the medical school by noting that they were released from their regularly scheduled duties to attend classes the court held that although the taxpayer may have received five hours pers week in didactic instruction and conferences these conferences cannot render a hospital into something that it is not namely an educational_institution the tax_court also considered whether a teaching hospital was an educational_institution in hanson v commissioner t c memo at issue in hanson was whether compensation received by the taxpayer who was a medical resident during the years and was excludable from gross_income under sec_117 during the years and the taxpayer was a resident at the doctors hospital family practice residency program the program was an approved program by the american medical association the program was based at the doctors hospital in seattle washington and was affiliated with the university of washington school of medicine the residents in the program were 11harper hospital and wayne state university detroit medical center are considered teaching institutions by the acgme also assigned to several other hospitals or clinics including the university hospitaldollar_figure the court found that these hospitals were working hospitals whose primary purpose was to heal and care for the sick not to educate students the court concluded that none of the hospitals or clinics in which the taxpayer worked qualify as a educational_institution the tax_court in thakkar v commissioner t c memo moffit v commissioner and moore v commissioner t c memo found that the primary purpose of the teachings hospitals involved was the care and treatment of patients see also 608_f2d_368 9th cir the hospital did not have as its primary purpose the teaching of interns 321_f2d_721 10th cir t he tax_court expressly found that the adoption of the resident trainee program and the appointment of persons such as the taxpayer to the residencies was for the purpose of facilitating the care and treatment of patients in other words the instruction and training was primarily for the benefit of the va in operating the hospital dollar_figure in cases considering whether residents’ stipends are excludable under sec_117 the courts have nearly uniformly concluded that medical residents are compensated for the valuable services they provide to teaching hospitals see for example meek supra pincite 9th cir although the hospital evidently could continue to provide medical_care without the services of interns the interns did perform valuable services which if the interns were excused from performance would have to be performed by others hales v commissioner t c memo y oung physicians are continually seeking ‘scholarship’ exclusions for their salaries and press in case after case identical contentions upon this court - all to no avail o ne fact which has always been fatal to a taxpayer’s claim for ‘scholarship’ treatment - the providing of extensive valuable services which materially benefit the grantor - is once again present in the instant case the primary purpose of teaching hospitals is patient care thus sec_170 sec_151 and sec_117 each incorporate the same standard for determining what is an educational_institution the courts and the service in its rulings have consistently held that the primary purpose of a teaching hospital is patient care these authorities conclude that teaching hospitals do not normally maintain a 12the university of washington medical center is considered a teaching institution by the acgme 13the teaching hospitals involved in these cases were the allegheny general hospital pittsburgh pennsylvania jackson memorial hospital miami florida the university hospital in birmingham alabama part of the medical center of the university of alabama in birmingham and the va hospital in topeka kansas the acgme considers each of these institutions to be teaching institutions regular faculty and curriculum and normally do not have a regularly enrolled body of pupils the authorities consistently found gme programs to be akin to on the job training or apprenticeship programs in addition the authorities have concluded that an affiliation agreement with a medical school does not mean a teaching hospital has the status of a school rather the teaching hospital itself must qualify as a school moreover the fact that hospital staff have faculty appointments at a medical school does not mean the hospital is a school although the authorities cited are several years old respected writers on graduate medical education have suggested that in the era of managed care teaching hospitals in general have become less education-orienteddollar_figure support for this position is found in other quarters as well for example implicit in medicare’s reimbursement of gme costs is congress’ belief that gme enhances the quality of patient care in a teaching hospital the legislative_history to the social_security amendments of states that educational activities enhance the quality of patient care in an institution and therefore it is appropriate for medicare to reimburse the gme costs of teaching hospitals s rep no part i 85th cong 1st sess dollar_figure on a broader level the acgme states that its mission is to improve the quality of health in the united_states by ensuring and improving the quality of graduate medical education experience for physicians in training not only is the primary purpose of teaching hospitals medical_care not education there is also evidence that suggests that gme programs allow teaching hospitals to provide patient care at a lower cost than if residents’ services were performed by other health care professionals this fact at least suggests another incentive for gme other that the desire to train young doctors academics have estimated the substantial costs a teaching hospital would incur in replacing the services of medical residents a study concluded that the services of up to big_number additional health care professionals at a cost of dollar_figure to dollar_figure million annually would be required to replace the lost patient care services by medical residents in new 14see kenneth m ludmerer m d time to heal american medical education from the turn of the century to the era of managed care p as a result of the era of managed care a s the end of the century approached academic health centers were rapidly losing their academic qualities-even as many medical educators proudly congratulated themselves on their ‘proactive’ behavior in the changed marketplace 15under general medicare reimbursement principles costs incurred by a hospital must be related to patient care in order to be reimbursed by medicare see cfr sec_413 teaching hospitals receive approximately dollar_figure billion per year in reimbursement for the costs associated with graduate medical education including residents’ stipends green book at page york due to the reforms implemented in the wake of the libby zion incidentdollar_figure recently testimony was received by the district of columbia city council subcommittee on health and human services that the cost of replacing resident physicians at d c general hospital would be in excess of dollar_figure million annuallydollar_figure we believe these findings support our contention that the primary purpose of teaching hospitals is patient care and gme programs are a means by which teaching hospitals can more economically carry out that mission we note that teaching hospitals may dispute these findings abc news recently reported on a petition filed by the committee for interns and residents cir and the american medical student association amsa with the occupational safety and health administration osha requesting that certain regulations be implemented to improve the working conditions of medical residents in response to peter jenning’s question on what role money plays in residents’ long working hours doctor timothy johnson replied that’s probably the most complicated controversial question hospitals get paid about a dollar_figure a year by the federal government for each resident but they only pay residents in salary about dollar_figure a year it looks like they’re making a lot of money off cheap labor they say of course they have to spend a lot of money on staff to supervise and train these residents but if they were to replace residents with actual labor it would cost them a lot of moneydollar_figure thus whether the use of medical residents to fulfill the operational needs of a teaching hospital results in an economic net_loss to a teaching hospital is a disputed question 17these regulations set forth at sec_405 of the new york health code nycrr require that a hospital establish certain limits and monitor the working hours of medical residents to ensure that medical residents are not fatigued when performing patient care services for example the reforms limited residents work schedules to hours per week the additional patient care costs estimated in the study were in part due to those services necessary to make up for the patient care services that residents were providing during hours worked in excess of hours per week the study entitled a revolution in graduate medical education the implications of regulatory reform in new york state was conducted by kenneth e thorpe director program on health care financing harvard university school of public health date 18the report entitled d c general hospital should be renewed not closed or converted date was prepared by alan sager ph d professor of health services boston university school of public health 19reported on abc world news tonight date transcript available on lexis or from burrelle’s information services we believe the primary_purpose_standard that has been applied for purposes of sec_170 sec_151 and sec_117 is the appropriate standard to apply in determining whether an institution is a school within the commonly or generally accepted sense of that term thus there is a difference between an educational_institution a s c u and an institution that merely carries on certain educational activities consistent with the authorities discussed supra our position is that a teaching hospital’s primary purpose is patient care we believe that a teaching hospital’s gme program is generally incidental to and intended to further the hospital’s primary purpose namely patient care although teaching hospitals undoubtedly engage in substantial educational activities these activities do not change the nature of the institution we note however that this question is made somewhat more complex by sec_170 of the code this section provides that a deduction under sec_170 is limited to charitable_contributions to an organization the principal purpose or functions for which are the providing of medical or hospital care or medical education or medical_research regulations sec_1_170a-9 provides that an organization is described in sec_170 if i t is a hospital and its principal purpose or function is the providing of medical or hospital care or medical education or medical_research this section further provides an organization whose principal purpose or function is the providing of medical education or medical_research will not be considered a hospital within the meaning of this paragraph unless it is also actively engaged in providing medical_care or hospital care to patients on its premises or in its facilities as an integral part of its medical education or medical_research function the regulations provide that the existence of educational activities will not jeopardize an institution’s status as a hospital under sec_170 the regulations recognize that a significant activity of a teaching hospital might be gme but the existence of educational activities will not transform a hospital providing patient care into an educational_institution can a division or segment of a hospital be a school the issue arises whether s c u status is properly determined with reference to the character of the legal entity or whether the character of a segment or division of a legal entity may be examined to determine whether the employer has the status of a s c u sec_31_3121_d_-2 of the regulations provides that every person is an employer if he employs one or more employees sec_7701 provides that the term person means any individual trust estate association corporation sec_31_3121_b_10_-2 of the regulations provides that t he statutory tests are the character of the organization in the employ of which the services are performed as a s c u thus the character of the legal entity not the character of a division or segment of the employer determines the character of the employer for purposes of the student fica exception by contrast for certain other purposes the character of the taxpayer is determined at the functional level prior to the service had taken the position that for certain purposes whether an entity is an educational_institution may be determined at the functional level for example revrul_58_338 1958_2_cb_54 holds that an accredited school of nursing maintained by a hospital and approved and registered by a state board for registration is an educational_institution for purposes of sec_117 revrul_58_338 addressed whether room and board provided to student nurses at a hospital were excludable under sec_117 as scholarships similarly for purposes of the qualified_tuition_reduction exception under sec_117 an activity or function of a sec_501 organization may qualify as an educational_organization for purposes of sec_117 even though it is part of organization that is not a sec_170 organization for example a church school that is not separately organized may qualify as an educational_organization for purposes of sec_117 even though sec_117 incorporates the sec_170 standard the reasoning behind this position is that the amendment incorporating the sec_170 standard was not intended by congress to be a substantive change see revrul_81_79 1981_1_cb_605 the amendment did not affect the definition of the term ‘educational institution’ developed under sec_151 of the code thus a division or segment of an organization can be an educational_institution note however that the activity would have the primary purpose of education were the activity separately organized the excise_tax provisions under sec_4041 sec_4221 and sec_4253 also serve as an instructive contrast to the employment_tax provisions these provisions exempt from excise_taxes sales of certain goods and services to nonprofit educational organizations these sections define a nonprofit_educational_organization as an educational_organization described in sec_170 however the definition of nonprofit educational_institution for purposes of these sections is broadened to include a school operated as an activity of an organization described in sec_501 if such school normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where educational activities are regularly carried on thus congress recognized that the term educational_organization for purposes of sec_170 is based upon the character of the organization and deemed it necessary to look beyond the entity level to the functional level for purposes of these excise_tax provisions here too we note that the activity in question is one that would have the primary purpose of education were it a separate organization in contrast congress has not provided that a division or segment of an employer can constitute a s c u for purposes of sec_3121 the employment_tax regulations provide that whether an employer has the status of a s c u is determined by the character of the organization moreover the employment_tax provisions are generally applied on an employer-by-employer basis for example the service could not divide a legal entity into multiple divisions and apply a separate fica wage_base with respect to services performed by an employee for each segment conversely multiple legal entities generally cannot be combined for purposes of applying a single wage_base consistent with this position our date memo advises that a hospital that is part of the same legal entity as a university meets the s c u requirement finally even assuming for the sake of argument that a gme department of a teaching hospital could be considered a school the s c u requirement still may not be met residents are compensated for the patient care services they provide as numerous sec_117 cases have held see discussion supra thus even if a legal entity could be bifurcated for employment_tax purposes and the primary purpose of each separately examined the service could determine that residents are not employed by a gme program but rather are employed by the remaining division whose primary purpose is patient care congress has not expanded the definition of school for purposes of sec_3121 congress has chosen for purposes of certain code provisions to expand the definition of educational_institution to include teaching hospitals and other employers engaged in on the job training however it has not expanded the definition of s c u for purposes of the student fica exception for example sec_119 provides that qualified_campus_lodging is excluded from gross_income qualified_campus_lodging is lodging which is located on or in the proximity of a campus of the educational_institution the term educational_institution means an institution described in sec_170 of the code or an academic_health_center the former of course is a s c u and was so described by congress in the legislative_history to the in the legislative_history to the tax reform act of tra ‘86 dollar_figure the term academic_health_center however 20by way of background before enactment of sec_119 congress in the deficit_reduction_act_of_1984 defra ‘84 pub_l_no sec_531 established a moratorium on the issuance of treasury regulations relating to the income_tax treatment of qualified campus housing until date sec_531 of defra ‘84 provided that qualified campus housing means lodging which is located on or in close proximity to a campus of an educational_institution described in sec_170 of the code in sec_119 was enacted by the tax_reform_act_of_1986 tra of ‘86 pub_l_no a under the tra of ‘86 congress added sec_119 to exclude from gross means an entity which is described in sec_170 that receives during the calendar_year in which the taxable_year of the taxpayer begins payments under subsection d b or h of of the social_security act relating to graduate medical education and that has as one of its principal purposes or functions the providing and teaching of basic and clinical medical science and research with the entity’s own faculty the second half of the definition was added by the small_business job protection act of sbjpa ‘96 which enacted sec_119 to expand the definition of educational_institution beyond organizations described in sec_170 the conference_report provides the senate amendment treats as ‘educational institutions’ for purposes of sec_119 certain medical_research institutions ‘academic health centers’ that engage in basic and clinical research have a regular faculty and teach a curriculum in basic and clinical research to students in attendance at the institution h_r conf_rep no 104th cong 2d sess the joint_committee on taxation print provides the sbjpa treats as educational institutions for purposes of code sec_119 certain medical_research institutions referred to as academic health centers that have as one of their principal purposes or functions the providing and teaching of basic and clinical medical science and research with the entity’s own faculty regardless of the income the value of qualified_campus_lodging at an educational_institution consistent with the definition of educational_institution used for purposes of the moratorium sec_119 provided that the term ‘educational institution’ means an institution described in sec_170 the conference_report to tra ‘86 described the moratorium as covering lodging furnished by a school_college_or_university to any of its employees h_r conf_rep no 99th cong 2d sess ii-544 emphasis added the joint_committee on taxation print summarizing the conference agreement provides that for federal tax purposes the fair_market_value of the use of qualified_campus_lodging furnished by or on behalf of a school_college_or_university is to be treated as not greater than five percent of the appraised value joint_committee on taxation staff summary of conf agreement on h_r 99th cong 2d sess jcs-16-86 emphasis added thus congress used the term s c u to describe an educational_institution under sec_170 congress’ use of the term s c u in referring to a sec_170 educational_organization provides some evidence that it views the term s c u in its commonly or generally accepted sense as being described by the standards under sec_170 21medicare payments comprise two elements first under h of the social_security act medicare makes direct payments which are determined based upon the number of residents employed by the hospital see cfr sec_413 second under d b of the social_security act medicare makes indirect payments in the form of increases to the teaching hospital’s basic diagnostic related group drg operating payments see cfr sec_412 medicare reimbursement payments are made only to accredited graduate medical education programs recognized accrediting bodies include the accreditation council for graduate medical education and the american osteopathic association fact that the students formally matriculate at another educational_institution joint_committee on taxation staff general explanation of tax legislation enacted in the 104th congress 104th cong 2d sess jcs taken against the background that the qualified_campus_lodging rules already applied to sec_170 s c us this separate inclusion indicates that academic health centers are not s c us similarly congress broadly defined eligible education institution for purposes of sec_221 of the code which deals with the deductibility of interest on student loans to include certain teaching hospitals sec_221 provides that the term eligible_educational_institution is defined generally by reference to sec_25a of the code which in turn references sec_481 of the higher education act of u s c higher education institutions and certain vocational institutions this section goes on to provide except that such term shall also include an institution conducting an internship or residency program leading to a degree or certificate awarded by an institution_of_higher_education a hospital or a health_care_facility which offers postgraduate training thus for purposes of certain code sections congress has deemed it appropriate to define the terms educational_institution or educational_organization more broadly than under sec_170 to include certain teaching hospitals congress has not specifically broadened the definition of s c u under sec_3121 to include certain teaching hospitals expansion of the student fica exception to include on the job training is contrary to congress’ intent when it enacted sec_3121 in congress contemplated that the student fica exception would be limited in scope the house report provides in order to eliminate the nuisance of inconsequential tax_payments the bill excludes certain services performed for fraternal_benefit_societies and other nonprofit institutions exempt from income_tax and certain other groups while the earnings_of a substantial number of persons are excluded by this recommendation the total amount of earnings involved is undoubtedly very small the intent of this exclusion is to exclude those persons and those organizations in which the employment is part-time or intermittent and the total amount of earnings is only nominal and the payment of tax is inconsequential or a nuisance the benefit rights that are built up are also inconsequential many of those affected such as students and the secretaries of lodges will have other employment which will enable them to build up insurance benefits this amendment therefore should simplify the administration for the worker the employer and the government h_r rep no 76th cong 1st sess 1939_2_cb_538 the senate report uses similar language s rep no 76th cong 1st sess 1939_2_cb_565 expansion of the s c u language to include on the job training would have far greater effects than suggested by this legislative_history it would reach people earning meaningful wages for substantial periods thus lowering both benefits and coverage the social_security administration ssa has reported to the general accounting office gao that b ecause many residents are married and have children and work as residents for up to years an exemption from social_security coverage could have a very significant effect on their potential disability benefits or their family’s survivor benefits moreover ssa reports that if medical residents were determined to be students for purposes of the student fica exception big_number medical residents would lose some coverage over the next ten years and the trust fund would lose dollar_figure billion over the next ten yearsdollar_figure thus an expansive reading on the term s c u to include employers providing on the job training such as teaching hospitals would expand the student fica exception beyond what congress had intended finally interpreting the term school to include teaching hospitals would be contrary to the general_rule that exceptions to social_security coverage are narrowly construed in 327_us_358 the supreme court stated the very words ‘any service performed for his employer ’ with the purpose of the social_security act in mind import a breadth of coverage the ninth circuit has held that exceptions from employment under sec_3121 should be narrowly construed 774_f2d_936 given the purpose of the social_security act we do not believe that the term s c u should be interpreted more broadly for purposes of the student fica exception than the term educational_organization for purposes of sec_170 sec_151 and sec_117 in 503_us_318 the supreme court has cautioned that the common meaning of terms should not be expanded without some congressional direction see also 341_us_322 if congress intended terms to have other than their ordinary accepted meaning it would 22gao report b-284947 health education and human services division social_security coverage for medical residents date and should have given them special meaning by definition similarly in bayley supra pincite the tax_court considered whether the expansion of the term educational_organization to cover certain on-farm training should by analogy be extended to other types of on the job training such as medical resident training the court stated we believe that if congress had intended to extend the benefits of the statute to other types of on-the-job training it would have specifically so provided as congress has not chosen to expand the definition of s c u for purposes of sec_3121 beyond what that term means in its common sense it would be inappropriate for the service to do sodollar_figure conclusion instead we believe a natural reading of the full text suggests application of the primary_purpose_standard described in the regulations under sec_170 under this standard the primary purpose of a teaching hospital generally is patient care not education thus teaching hospitals that are not part of medical schools should not be treated as s c us for purposes of sec_3121 23indeed we believe there is compelling evidence that congress specifically intended to cover medical residents under social_security see the discussion of the social_security amendments of that was included as an appendix to our memorandum issued to you dated date
